DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,798,242 by Sankaranarayanan.
Regarding claims 1, 11, and 16, Sankaranarayanan discloses: 
a method comprising:
a system (Fig. 1; col. 2, line 26 – col. 6, line 17), comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories configured to:
and
a non-transitory computer-readable medium storing a set of instructions that, when executed by a computing device, cause the computing device to (Fig. 1; col. 2, line 26 – col. 6, line 17; Fig. 1, 112, ECM server; Fig. 1, 106, big data analytical system): 
access, by one or more processors (i.e. ECM server or big data analytical system) (col. 3, line 44 – col. 5, line 6), a transcript of a conversation (i.e. between caller and operator; of caller), the transcript including text of the conversation (col. 2, lines 57-59; col. 7, lines 62-67; col. 8, lines 6-46); 
process, by machine-learning (ML) model (i.e. instructions), the transcript to identify one or more segments within the transcript, each segment comprising one or more words and being associated with one label from a set of labels (col. 7, lines 3-46), wherein the ML model has been trained with a training set comprising a set of additional transcripts and annotations associating segments of the additional transcript with the one label from the set of labels (col. 5, lines 7-21; col. 6, line 63 – col. 8, line 5); and generating a user interface (UI) for presentation on a client device, the user interface presenting the transcript with the identified one or more segments (col. 8, lines 4-45).
Regarding claims 2, 12, and 17: Sankaranarayanan discloses:
wherein features of the ML model comprise turns identified in the conversation, names, location of the names in the transcript, value of parameters in the conversation, and a call sentiment for the conversation (col. 3, line 44 – col. 4, line 50 ; col. 7, lines 3-46; col. 9, lines 8-56).
Regarding claim 3, the method of claim 2, wherein Sankaranarayanan discloses each configuration file is associated with a user (col. 3, lines 1-15; col. 8, lines 6-45; col. 7, lines 3-10).
Regarding claims 4, 13, and 18: Sankaranarayanan further comprising:
detecting in the UI a selection of one or more words of text within the transcript; and in response to detecting the selection, presenting in the UI the set of labels for association with the selected one or more words (col. 8, lines 28-45; col. 9, lines 8-56).
	Regarding claims 5, 14, and 19: Sankaranarayanan further comprising:
presenting, in a window of the UI, the set of labels with a counter of how many times each label is identified in the transcript (col. 9, lines 8-56).
Regarding claims 6, 15, and 20: Sankaranarayanan discloses: wherein a first label from the set of labels is associated with a parameter, wherein the ML model identifies a value of the parameter within the transcript (col. 7, lines 3-46; col. 9, lines 8-56).
Regarding claim 7, the method of claim 1, Sankaranarayanan further comprising: accessing a configuration file with a definition for the set of labels (col. 7, lines 3-46; col. 7, line 62 – col. 8, line 5).
Regarding claim 8, the method of claim 1, wherein Sankaranarayanan discloses a first label is for an interest-rate quote being presented in the conversation, wherein a value of the interest-rate quote is extracted from the transcript and associated with the first label (col. 15, lines 18-46). 
Regarding claim 9, the method of claim 1, Sankaranarayanan further comprising: presenting in the UI an option to set a value for an outcome of the conversation, the value being selected from one of no answer, left message, not interested, or application started (col. 10, line 33 – col. 11, line 34).
Regarding claim 10, the method of claim 1, Sankaranarayanan further comprising: presenting in the UI an option to set a value for a sentiment of the conversation, the value being selected from one of positive, negative, or neutral (col. 10, lines 33-40).
Regarding claims 8 and 15, Sankaranarayanan discloses:
a communication routing method, comprising:
a computer program product comprising executable instructions stored in a non-transitory computer-readable medium that when executed by a processor causes the processor to (col. 21, lines 1-65):
identifying issue types for a plurality of users (col. 7, line 46 -col. 8, line 45; col. 13, line 27 – col. 15, line 6; col. 17, line 16 - col. 18, line 60; col. 19, line 30 – col. 20, line 23);
assigning each user from among the plurality of users to an issue cluster (i.e. personality profile, distress level, predicted or pre-existing profile) based on the identified issue types, wherein each issue cluster is associated with an issue type (col. 7, line 46 -col. 8, line 45; col. 13, line 27 – col. 15, line 6; col. 17, line 16 - col. 18, line 60; col. 19, line 30 – col. 20, line 23);
identifying a plurality of available agents (col. 15, lines 25-55); assigning each available agent from among the plurality of available agents to one or more knowledge area clusters based on knowledge scores (i.e. agent proficiency), wherein: each knowledge area cluster is associated with an issue type (i.e. customer personality profile, customer distress level, predicted or pre-existing profile of customer) (col. 14, line 56- col. 16, line 28; col. 15, line 56 – col. 16, line 28; col. 17, line 16 – col. 18, line 60); and each knowledge score indicates an expertise level in a knowledge area (i.e. agent effectiveness, revenue generating proficiency, customer satisfaction level, speed, efficiency, experience, cross-sell ability, personal satisfaction, proficiency at closing a transaction, and occupancy) (col. 14, line 56 – col. 16, line 28); 


identify a first issue cluster that is associated with a first issue type (col. 13, line 27 – col. 15, line 24); identify a first user from the first issue cluster (col. 13, line 27 – col. 15, line 24); identify a first knowledge area cluster that is associated with the first issue type (col. 15, lines 47-55); identify a first agent from the first knowledge area cluster (col. 17, lines 16-35); and establish a network connection between a first user device associated with the first user and a second user device associated with the first agent (col. 7, line 25 – col. 8, line 5; col. 18, lines 47-60).

Regarding claims 2, 9, and 16, Sankaranarayanan discloses wherein assigning an available agent to a knowledge area cluster comprises: identifying a knowledge score that is associated with a knowledge area; comparing the knowledge score to a cluster threshold value, wherein the cluster threshold value identifies a minimum knowledge score for being a member of the knowledge area cluster (i.e. match-up); and determining the knowledge score is greater than or equal to the cluster threshold value (col. 17, line 26 – col. 18, line 3).
Regarding claims 3, 10, and 17, Sankaranarayanan discloses wherein establishing the network connection between the first user and the first agent comprises establishing a voice call between the first user and the first agent (col. 7, line 25 – col. 8, line 5).
Regarding claims 4, 11, and 18, Sankaranarayanan discloses wherein establishing the network connection between the first user and the first agent comprises establishing a text-based chat session between the first user and the first agent (col. 7, line 25 – col. 8, line 5).
Regarding claims 5 and 12, Sankaranarayanan discloses wherein the processor is further configured to: remove the first user from the first issue cluster after establishing the connection between the first user and the first agent (col. 19, lines 60-67; col. 20, lines 58-67); and remove the first agent from all knowledge area clusters after establishing the connection between the first user and the first agent (col. 15, lines 25-51).
Regarding claims 6, 13, and 19, Sankaranarayanan discloses wherein identifying an issue type for a user comprises: providing a survey that comprises one or more questions to the user; receiving a survey response from the user; and determining the issue type based on the survey response (col. 11, line 49 – col. 12, line 13; col. 18, lines 47-60).
Regarding claims 7, 14, and 20, Sankaranarayanan discloses wherein identifying an issue type for a user comprises identifying one or more keywords spoken by the user during a conversion (col. 7, line 46 – col. 8. Line 45; col. 13, line 27 – col. 15, line 6). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 10 a.m. to 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/Primary Examiner, Art Unit 2653